Citation Nr: 0916293	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-11 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1963. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), which denied 
service connection for hearing loss, PTSD and bipolar 
disorder.  


FINDINGS OF FACT

1.  Competent medical evidence of hearing loss is not of 
record. 

2.  The Veteran did not engage in combat with the enemy.

3.  There is no independent competent and credible evidence 
of record to verify the occurrence of the Veteran's claimed 
in-service stressors.

4.  Competent evidence of a nexus between the Veteran's 
bipolar disorder and active military service is not of 
record. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  A bipolar disorder was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II. Analysis

Hearing Loss

The Veteran asserts that he is entitled to service connection 
for hearing loss due to exposure to a loud blast during 
gunnery practice, which knocked him to the floor and caused 
ringing in his ears and temporary deafness.  A review of the 
record does not contain any medical evidence regarding 
hearing loss or a current diagnosis of hearing loss.  See 
38 C.F.R. § 3.385 (2008).

The Veteran's service treatment records do not contain any 
record of hearing loss.  Upon entrance into service in 
October 1961, the Veteran made no complaints of hearing loss.  
The Veteran's separation examination in October 1963 showed 
that his ears were clinically normal, and while no 
audiometric testing was conducted, the Veteran made no 
complaints regarding his hearing.    

After discharge from service, the Veteran has provided no 
medical evidence of any hearing loss.  The VA and private 
medical records and social security disability records do not 
address hearing loss or provide any evidence with which to 
support a claim of hearing loss.  As there is no current 
diagnosis, the claim must be denied.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board acknowledges the Veteran's belief that he has a 
current hearing loss disability and notes that he is capable 
of reporting his personal observations concerning his 
diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, as a lay person without medical training, 
the Veteran is not qualified to determine whether he has 
sufficient hearing impairment to qualify as a disability for 
VA compensation purposes, particularly in a case such as 
this, where no medical evidence has been presented.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Furthermore, the Board is aware of the Veteran's contention 
that he was not provided with a VA examination.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination only when there is competent 
evidence of a current disability and evidence establishing 
that an event, injury, or disease occurred in service.  As 
discussed above, the record does not contain competent 
evidence of a current disability or that an injury occurred 
in service.  Therefore, the mandates of Mclendon are not met 
and a remand is not required.

As the competent independent medical evidence fails to show a 
current diagnosis of hearing loss, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss, and the benefit-of-the-doubt is 
not applicable.  38 U.S.C.A. § 5107(b). 

PTSD

The Veteran contends that he is entitled to service 
connection for PTSD due to stressors in service, which caused 
him emotional pain and reduced functioning.  The Veteran 
reported his stressors as follows: unbearably cold conditions 
during boot camp, witnessing the remains of two men who fell 
off the U.S.S. Leary, witnessing one man falling off the 
U.S.S. Leary to his death, being caught in cross-fire during 
gunnery practice and witnessing First Class Latimere's life 
being threatened.  

At the outset, the Board notes that a diagnosis of PTSD and 
medical evidence of a link between current symptomatology and 
the verified in-service stressors are of record.  See June 
2002 medical statement from J. R. B., M.D. and June 2002 VA 
examination report.  Thus, the crux of this case rests upon 
the verification of the Veteran's alleged in-service 
stressors.

The criteria for establishing stressors vary based on whether 
the Veteran's stressors are based upon his engagement in 
combat with the enemy.  If VA determines that the Veteran 
engaged in combat with the enemy and that the alleged 
stressor is related to combat, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008).  No further 
development or corroborative evidence is required, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  

In this regard, the Board notes that the Veteran did not 
engage in combat with the enemy; thus, service records or 
other independent competent and credible evidence are 
required to corroborate his testimony.  The Board notes the 
Veteran has peacetime service, his service treatment and 
personnel records are negative, and he has not received any 
awards, decorations, or other medals indicative of combat.  

The Veteran's service treatment records show that upon 
entrance into service in October 1961, the Veteran reported 
nervous trouble.  The examiner at the time noted nervous 
trouble at 13 or 14 -- from family trouble.  His separation 
examination was negative for any complaints regarding anxiety 
or other psychiatric problems.  The Board notes the Veteran's 
contentions that he was taken to emergency treatment in 
sickbay; however, no record of this treatment is contained in 
the Veteran's service records.

The record reveals a current diagnosis of PTSD and a nexus 
opinion given my Dr. J.B. in June 2002.  Dr. J.B. stated that 
in his medical opinion the trauma in service, as described by 
the Veteran, caused his PTSD.  A June 2002 VA examiner 
provided another nexus opinion.  After reviewing the 
Veteran's entire case file and interviewing the Veteran, he 
noted that the Veteran's service stressors "need 
verification given the difficulties he has had with 
[remembering] time and places," but given the facts as 
conveyed by the Veteran, his PTSD is secondary to traumas 
experienced before entering service, during service and after 
service, on an equal basis.  The Veteran's medical reports 
and statements from the Highline West Seattle Mental Health 
Center also suggest a link between his PTSD and service.  

While the examiners noted the Veteran's oral history and 
rendered a diagnosis of PTSD, the evidence still weighs 
against the Veteran's claim.  A medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
There is no independent competent evidence of record 
verifying the occurrence of the Veteran's alleged in-service 
stressors.  The service records are completely negative in 
this regard.  Additionally, a review of the post service 
medical evidence, including Social Security Administration 
(SSA) records and VA treatment reports, fails to verify the 
occurrence of any of the Veteran's alleged in-service 
stressors.  As discussed above, the Veteran's lay testimony 
by itself is not sufficient to establish the occurrence of 
any alleged stressor, nor has the Veteran submitted any 
supporting lay statements from fellow soldiers who witnessed 
the alleged incidents or other competent information 
attesting to any alleged stressor.

The Veteran contention that the information regarding his 
stressors is sufficient to send to the Joint Services Records 
Research Center (JSRRC) for confirmation is acknowledged.  
Unfortunately, the stressors submitted by the Veteran are not 
specific enough to be verified.  The Veteran has provided no 
dates for his stressors and did not provide the names of the 
men who were killed onboard the ship.  The Board does not 
have sufficient information to warrant a remand for JSSRC 
confirmation.  

As such, the Board rejects the above referenced medical 
evidence of record and finds that it is of no probative 
value.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Since the 
Veteran's claimed stressors have not been and cannot be 
verified, the diagnosis of PTSD was based on a questionable 
history and may not be relied upon by the Board.  See West v. 
Brown, 7 Vet. App. 70, 78 (1994); See also Moreau v. Brown, 9 
Vet. App. 389 (1996) (a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors).  In other words, just because a physician 
or other health professional accepted a veteran's description 
of his experiences as credible and diagnosed PTSD does not 
mean the Board is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see 
also LeShore v. Brown, 8 Vet. App. 406 (1995). 

Additionally, the Board notes that in June 2002 the VA 
examiner, stated that the Veteran's PTSD was partially due to 
traumas which began before entering service.  While the 
examiner noted pre-existing traumas and the rating decision 
of August 2002 evaluated the Veteran under an aggravation 
basis theory, there is no evidence that the Veteran entered 
service with a pre-existing condition or sought treatment 
prior to service.  Although "nervous" was noted, a 
diagnosis of PTSD was not made.  The presumption of soundness 
has attached and an aggravation analysis is not appropriate 
in this case.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); 
see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Further, even if a pre-service disorder was present, VA law 
provides that aggravation of a disability may not be conceded 
unless the disability underwent an increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b)(1); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  There is no 
evidence to support the supposition that the Veteran's 
nervous condition increased in service, as his separation 
examination shows that he had no psychiatric or psychological 
problems on discharge.  

The Veteran's sister, former wife and friend also submitted 
statements regarding the Veteran's condition.  However, they 
are not competent to render an opinion as to a medical 
diagnosis and etiologically relate that diagnosis to service 
or any event of service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Their statements are also inconsistent with other 
objective evidence of record.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, because independent competent 
corroboration of the Veteran's alleged in-service stressors 
has not been submitted, the preponderance of the evidence 
weighs against the Veteran's claim and the evidence is not in 
equipoise.  As there is no verified evidence of an in-service 
stressor, there is no reasonable doubt to be resolved in the 
Veteran's favor.  The claim is denied.  




Bipolar Disorder 

The Veteran asserts that he is entitled to service connection 
for bipolar disorder due to stresses incurred while in 
service.  While a diagnosis of bipolar disorder is of record, 
the claim of service connection for bipolar disorder must be 
denied.

A review of the Veteran's service treatment records shows 
that upon entrance into service, the Veteran noted nervous 
trouble, but made no other references to treatment for a 
psychiatric disorder or for depression or excessive worry.  
The Veteran's service records make no mention of mania, 
worry, anxiety or depression and the Veteran's separation 
examination noted no psychiatric problems.  

The Veteran was diagnosed with bipolar disorder in 2002.  He 
reported that several members of his family had bipolar 
disorder and his mother had signs of bipolar disorder as 
well.  In a VA examination conducted in June 2002, the 
Veteran reported that he always had a problem with authority 
and was involved in many disturbances in high school, 
including setting fires to tires outside a police station.  
The Veteran reported a having an initial diagnosis of bipolar 
disorder in 1994; however, there is no evidence of record to 
support this contention.  The examiner stated that the onset 
of the Veteran's bipolar disorder was likely during 
adolescence, prior to his service.  The examiner made no link 
between the Veteran's service and his bipolar disorder.  

A private medical opinion was provided which states that the 
Veteran's condition was aggravated by service.  In June 2002, 
Dr. J.B. stated that trauma related to service exacerbated 
the Veteran's tendency toward bipolar disorder.  Nonetheless, 
as previously noted, no disorder was noted on entrance 
examination.  Thus, the presumption of soundness has 
attached.  Further, even if a pre-service disorder was 
present, VA law provides that aggravation of a disability may 
not be conceded unless the disability underwent an increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
There is no evidence to support the supposition that the 
Veteran's bipolar disorder increased in service, as his 
separation examination shows that he had no psychiatric or 
psychological problems on discharge.  The Veteran, by his own 
accounts, did not seek treatment for bipolar disorder until 
1994, over 30 years after his separation from service.  

The Board notes that S.Y., a psychotherapist related the 
Veteran's bipolar disorder to his PTSD.  However, as his PTSD 
has not been service-connected, secondary service connection 
is not for application.  This contention is without merit as 
a matter of law.  See 38 C.F.R. § 3.310 (2008).

For this matter, the competent and credible evidence 
demonstrates that the Veteran's bipolar disorder did not 
begin prior to service, in service, or as a result of any 
event from service.  Rather, the evidence establishes that 
its onset occurred many years after service and is in no way 
related to service or any service-connected disability (as 
service connection is not in effect).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  
38 U.S.C.A. § 5107(b).  As a preponderance of the evidence 
weighs against the Veteran's claim, the appeal is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in January 2002, prior to the 
initial adjudication of the claims.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claims for service connection and included 
information about verification of in-service stressors 
regarding PTSD.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of January 2002 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was also told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran  was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a November 2006 
letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of his claim, as 
his claim was readjudicated in March 2007.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claims for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, personnel records, VA treatment records 
and private medical records.  The Veteran also received 
several VA examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


